IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,480-01


                   EX PARTE LAWRENCE ANTHONY KOSS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W-1341780-S (A) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

the offense of injury to a child, and was sentenced to imprisonment for forty years.

        On August 10, 2018, an order designating issues was signed by the trial court, designating

the issue of whether Applicant received ineffective assistance of trial counsel for further resolution.

The habeas record has been properly forwarded to this Court by the district clerk pursuant to TEX .

R. APP . P. 73.4(b)(5). However, the record has been forwarded without the trial court having

resolved the designated issue(s) in this case. We remand this application to the 195th District Court
of Dallas County to allow the trial judge to complete an evidentiary investigation and enter findings

of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: February 13, 2019
Do not publish